FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 LESLIE WOODS,                                      No. 21-35458
                      Plaintiff-Appellant,
                                                      D.C. No.
                      v.                           3:20-cv-00805-
                                                         BR
 KILOLO KIJAKAZI, Acting
 Commissioner of Social Security,
               Defendant-Appellee.                    OPINION

         Appeal from the United States District Court
                  for the District of Oregon
          Anna J. Brown, District Judge, Presiding

                    Submitted March 8, 2022 *
                      Seattle, Washington

                       Filed April 22, 2022

     Before: Jacqueline H. Nguyen, Eric D. Miller, and
            Patrick J. Bumatay, Circuit Judges.

                    Opinion by Judge Nguyen




    *
      The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                      WOODS V. KIJAKAZI

                          SUMMARY **


                          Social Security

    The panel affirmed the district court’s decision affirming
the Commissioner of Social Security’s denial of claimant’s
application for benefits under the Social Security Act based
on various physical and mental impairments.

    As a threshold matter, the panel held that recent changes
to the Social Security Administration’s regulations displaced
longstanding case law requiring an administrative law judge
(“ALJ”) to provide “specific and legitimate” reasons for
rejecting an examining doctor’s opinion. For claims filed on
or after March 27, 2017, that are subject to the new
regulations, the former hierarchy of medical opinions – in
which the court assigned presumptive weight based on the
extent of the doctor’s relationship with the claimant – no
longer applies. While the panel agreed with the government
that the “specific and legitimate” standard was clearly
irreconcilable with the 2017 regulations, the panel held that
the extent of the claimant’s relationship with the medical
provider – the “relationship factors” – remained relevant
under the new regulations. An ALJ can still consider the
length and purpose of the treatment relationship, the
frequency of examinations, the kinds and extent of
examinations that the medical source has performed or
ordered from specialists, and whether the medical source has
examined the claimant or merely reviewed the claimant’s
records. However, the ALJ no longer needs to make specific
findings regarding those relationship factors. Even under the
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                    WOODS V. KIJAKAZI                        3

new regulations, an ALJ cannot reject an examining or
treating doctor’s opinion as unsupported or inconsistent
without providing an explanation supported by substantial
evidence.

    Here, the ALJ acknowledged Dr. Causeya’s opinion that
the claimant had marked and extreme limitations in various
cognitive areas, including memory and concentration; but
the ALJ found this opinion unpersuasive because it was
inconsistent with the overall treating notes and mental status
exams in the record. The panel held that substantial
evidence supported the ALJ’s inconsistency finding.

    The panel rejected claimant’s contention that the ALJ
failed to consider all her physical and mental limitations that
are supported by the record. Because substantial evidence
supported the ALJ’s decision here, the panel affirmed.


                         COUNSEL

George Joseph Wall, Law Offices of George J. Wall,
Portland, Oregon, for Plaintiff-Appellant.

Willy Le, Acting Regional Chief Counsel, Seattle Region X;
Jeffrey E. Staples, Assistant Regional Counsel; Office of
General Counsel, Social Security Administration, Seattle,
Washington; Scott Erik Asphaug, United States Attorney;
Renata Gowie, Civil Division Chief; United States
Attorney’s Office, Portland, Oregon; for Defendant-
Appellee.
4                   WOODS V. KIJAKAZI

                        OPINION

NGUYEN, Circuit Judge:

    Leslie Woods seeks benefits under the Social Security
Act based on various physical and mental impairments. An
administrative law judge (“ALJ”) found that she was not
disabled and denied her claim. The district court affirmed.

    As a threshold matter, we must decide whether recent
changes to the Social Security Administration’s regulations
displace our longstanding case law requiring an ALJ to
provide “specific and legitimate” reasons for rejecting an
examining doctor’s opinion. We conclude that they do. For
claims subject to the new regulations, the former hierarchy
of medical opinions—in which we assign presumptive
weight based on the extent of the doctor’s relationship with
the claimant—no longer applies. Now, an ALJ’s decision,
including the decision to discredit any medical opinion, must
simply be supported by substantial evidence. Because
substantial evidence supports the ALJ’s decision here, we
affirm.

                             I.

     Woods applied for disability insurance benefits and
supplemental security income in July 2017. See 42 U.S.C.
§§ 423, 1381a, 1395i-2a. The agency denied her claim
initially and on reconsideration. Following a hearing on
Woods’s administrative appeal, the ALJ determined that she
was not disabled.
                        WOODS V. KIJAKAZI                               5

    At step two of the analysis, 1 the ALJ concluded that
Woods had two severe impairments: cervical degenerative
disc disease and osteoarthritis involving the hip and knees.
The ALJ concluded that Woods’s other reported
impairments—including small fiber neuropathy, anterior
tibialis tendonitis of the right leg, venous insufficiency,
carpal tunnel syndrome, obesity, hypertension, depression,
and anxiety—were not severe. In reaching this conclusion,
the ALJ rejected the opinion of Dr. Karla Rae Causeya, a
psychologist who examined Woods and assessed her ability
to work. Dr. Causeya evaluated Woods to have “marked and
extreme limitations in a number of areas of understanding,
remembering or applying information, interacting with



    1
      The recent changes to the Social Security regulations did not affect
the familiar “five-step sequential evaluation process.” 20 C.F.R.
§ 404.1520(a)(1) (disability insurance benefits); see also id.
§ 416.920(a)(4) (same standard for supplemental security income). This
process ends when the ALJ can make a finding that the claimant is or is
not disabled. Id. § 404.1520(a)(4). At the first step, a claimant “doing
substantial gainful [work] activity” is not disabled.                  Id.
§ 404.1520(a)(4)(i). At the second step, a claimant is not disabled unless
she has a “medically determinable physical or mental impairment” or
combination of impairments that is severe and either lasts at least a year
or can be expected to result in death. Id. § 404.1520(a)(4)(ii); see also
42 U.S.C. §§ 423(d)(1), 1382c(a)(3)(C)(i). At the third step, a claimant
is disabled if the severity of her impairments meets or equals one of
various impairments listed by the Commissioner of Social Security,
20 C.F.R. pt. 404, subpt. P, app. 1. See 20 C.F.R. § 404.1520(a)(4)(iii).
At the fourth step, a claimant is not disabled if her residual functional
capacity allows her to perform her past relevant work.                 Id.
§ 404.1520(a)(4)(iv). At the fifth step, a claimant is disabled if, given
her residual functional capacity, age, education, and work experience,
she cannot make an adjustment to other work that “exists in significant
numbers in the national economy,” id. § 404.1560(c)(2). See id.
§ 404.1520(a)(4)(v).
6                   WOODS V. KIJAKAZI

others, concentrating, persisting and maintaining pace, and
adaptation.”

    At step four of the analysis, the ALJ concluded that
Woods had the residual functional capacity to perform “light
work” with minor limitations. Based on this finding, the
ALJ found that Woods could perform her past relevant work
as a cosmetologist and hairstylist.

   The Appeals Council denied review of the ALJ’s
decision. Woods then sought judicial review. The district
court, reviewing the ALJ’s decision, affirmed the agency’s
denial of benefits.

                             II.

    We have jurisdiction under 28 U.S.C. § 1291. We
review the district court’s order affirming the ALJ’s denial
of social security benefits de novo, and we will not overturn
the Commissioner’s decision “unless it is either not
supported by substantial evidence or is based upon legal
error.” Luther v. Berryhill, 891 F.3d 872, 875 (9th Cir.
2018). Under the substantial-evidence standard, we look to
the existing administrative record and ask “whether it
contains ‘sufficient evidence’ to support the agency’s factual
determinations.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154
(2019) (cleaned up) (quoting Consol. Edison Co. of N.Y. v.
NLRB, 305 U.S. 197, 229 (1938)). “Substantial” means
“more than a mere scintilla” but only “such relevant
evidence as a reasonable mind might accept as adequate to
support a conclusion.” Id. (quoting Consol. Edison,
305 U.S. at 229). “Where evidence is susceptible to more
than one rational interpretation, it is the ALJ’s conclusion
that must be upheld.” Burch v. Barnhart, 400 F.3d 676, 679
(9th Cir. 2005).
                      WOODS V. KIJAKAZI                           7

                               III.

    Woods contends that the ALJ improperly rejected the
opinion of her examining physician, Dr. Causeya, that she
has memory and concentration impairments. The ALJ found
that Dr. Causeya’s opinion conflicted with evidence from
other medical sources. But before turning to the merits of
this claim, we must first resolve the parties’ dispute over the
applicable legal standard.

    Woods argues that the ALJ erred in rejecting
Dr. Causeya’s opinion by failing to provide “specific and
legitimate reasons that are supported by substantial evidence
in the record.” Lester v. Chater, 81 F.3d 821, 830–31 (9th
Cir. 1996). The government counters that changes to the
Social Security regulations in 2017 “eliminate any
semblance of a hierarchy of medical opinions and state that
the agency does not defer to any medical opinions, even
those from treating sources.”         We agree with the
government.

                                A.

    For nearly 40 years, we have weighed medical opinions
based on the extent of the doctor’s relationship with the
claimant. 2 We categorized these relationships in a three-
     2
       Although we refer to doctors for convenience, our discussion
applies to evidence from any “acceptable medical source,” which
includes medical professionals other than physicians, such as
psychologists and certain advanced practice nurses and physician
assistants. See 20 C.F.R. § 404.1502(a)(2), (7), (8); see also id.
§ 404.1527(a)(1) (former regulation defining “medical opinions” as
“statements from acceptable medical sources that reflect judgments
about the nature and severity of [a claimant’s] impairment(s)”); id.
§ 404.1521 (current regulation requiring “objective medical evidence
from an acceptable medical source”).
8                   WOODS V. KIJAKAZI

tiered hierarchy. See Smith v. Kijakazi, 14 F.4th 1108, 1114
(9th Cir. 2021). At the top are treating physicians. These
medical sources treat or evaluate the claimant and have an
ongoing treatment relationship with her. See 20 C.F.R.
§ 404.1527(a)(2); Benton ex rel. Benton v. Barnhart,
331 F.3d 1030, 1036–38 (9th Cir. 2003).

    A treating physician’s opinion is entitled to “substantial
weight,” Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020)
(quoting Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir.
1988)), and we generally give it “more weight . . . than . . .
the opinion of doctors who do not treat the claimant,” Lester,
81 F.3d at 830. This deference “is based not only on the fact
that [a treating physician] is employed to cure but also on
[the physician’s] greater opportunity to observe and know
the patient as an individual.” Murray v. Heckler, 722 F.2d
499, 502 (9th Cir. 1983) (quoting Bowman v. Heckler,
706 F.2d 564, 568 (5th Cir. 1983)); see also 20 C.F.R.
§ 404.1527(c)(2) (“[Y]our treating sources . . . are likely to
be the medical professionals most able to provide a detailed,
longitudinal picture of your medical impairment(s) and may
bring a unique perspective to the medical evidence that
cannot be obtained from the objective medical findings alone
or from reports of individual examinations . . . .”).

    In the middle tier are doctors who examine the claimant
but do not have an ongoing relationship with her. “The
opinion of an examining physician is . . . entitled to greater
weight than the opinion of a nonexamining physician.”
Ford, 950 F.3d at 1155 (quoting Lester, 81 F.3d at 830); see
20 C.F.R. § 404.1527(c)(1).

    To reject either a treating or an examining physician’s
opinion, an ALJ must provide “clear and convincing
reasons,” if the opinion is uncontradicted by other evidence,
or “specific and legitimate reasons” otherwise, and the
                    WOODS V. KIJAKAZI                        9

reasons must be supported by substantial evidence. Revels
v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (quoting Ryan
v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir.
2008)).

    The lowest-weighted tier comprises “physicians who
only review the record.” Benton, 331 F.3d at 1036. “The
opinion of a nonexamining physician cannot by itself
constitute substantial evidence that justifies the rejection of
the opinion of either an examining physician or a treating
physician.” Lester, 81 F.3d at 831.

                              B.

    The new regulations apply to Woods because she filed
her claim on or after March 27, 2017. See Revisions to Rules
Regarding the Evaluation of Medical Evidence, 82 Fed. Reg.
5844, 5844 (Jan. 18, 2017) (codified at 20 C.F.R. pts. 404 &
416). We must therefore decide whether, as Woods argues,
“the ‘specific and legitimate’ standard still applies under the
new rules.”

      Our precedent controls unless its “reasoning or theory
. . . is clearly irreconcilable with the reasoning or theory of
intervening higher authority,” which in this case is the
agency’s updated regulations. Lambert v. Saul, 980 F.3d
1266, 1274 (9th Cir. 2020) (quoting Miller v. Gammie,
335 F.3d 889, 893 (9th Cir. 2003) (en banc)). While we
agree with the government that the “specific and legitimate”
standard is clearly irreconcilable with the 2017 regulations,
the extent of the claimant’s relationship with the medical
provider—what we will refer to as “relationship factors”—
remains relevant under the new regulations.
10                       WOODS V. KIJAKAZI

                                    1.

      The Social Security Act provides no guidance as to how
the agency should evaluate medical evidence. It merely
directs the Commissioner of Social Security “to make
findings of fact” and discuss “the evidence . . . and the
reason or reasons upon which [any unfavorable decision] is
based.” 42 U.S.C. §§ 405(b)(1), 1383(c)(1)(A). And it
provides that the Commissioner’s “findings . . . as to any fact
. . . shall be conclusive” on judicial review “if supported by
substantial evidence.” Id. § 405(g).

    The Commissioner has wide latitude “to make rules and
regulations and to establish procedures . . . to carry out [the
statutory] provisions,” in particular regulations governing
“the nature and extent of the proofs and evidence . . . to
establish the right to benefits.” Id. § 405(a); see Bowen v.
Yuckert, 482 U.S. 137, 145 (1987) (observing that the
agency has “exceptionally broad authority” to promulgate
evidentiary rules, which therefore may be set aside only if
they exceed the agency’s statutory authority or are arbitrary
and capricious). 3 The statute directs the claimant to furnish
whatever “medical and other evidence of [disability]” the
Commissioner “may require,” and it directs the
Commissioner to consider “[o]bjective medical evidence of

     3
       In this case, the issue is one of adherence to our own precedent
rather than deference to the agency. Woods does not argue that the 2017
regulations exceed the agency’s statutory authority or are arbitrary and
capricious. See Yuckert, 482 U.S. at 145. Whether our caselaw is clearly
irreconcilable with the 2017 regulations is not a question entrusted to the
agency’s expertise. See Acosta v. Gonzales, 439 F.3d 550, 553 n.4 (9th
Cir. 2006) (“[A]n agency is not owed deference when the issue is the
interpretation of Circuit law rather than the statute.”), overruled on other
grounds by Garfias-Rodriguez v. Holder, 702 F.3d 504, 514 (9th Cir.
2012) (en banc).
                    WOODS V. KIJAKAZI                      11

pain or other symptoms established by medically acceptable
clinical or laboratory techniques.”           42 U.S.C.
§ 423(d)(5)(A). Beyond that, how to evaluate the evidence
is up to the agency.

      The agency formalized the prior rule emphasizing
relationship factors in 1991, see Standards for Consultative
Examinations and Existing Medical Evidence, 56 Fed. Reg.
36,932 (Aug. 1, 1991), but the rule’s genesis was a series of
court decisions. See id. at 36,934 (“[T]he majority of the
circuit courts generally agree on two basic principles. First
. . . [,] treating source evidence tends to have a special
intrinsic value . . . . Second . . . [,] if the [Commissioner]
decides to reject such an opinion, he should provide the
claimant with good reasons for doing so. We have been
guided by these principles in our development of the final
rule.”); see also Revisions to Rules Regarding the
Evaluation of Medical Evidence, 81 Fed. Reg. 62,560,
62,572 (Sept. 9, 2016) (explaining that the agency
promulgated the 1991 rule “to create a uniform national
policy about how to consider medical opinions from treating
physicians”).

    One of those decisions was Murray, where we joined the
Second, Fifth, and Sixth Circuits “in giving greater weight
to the opinions of treating physicians.” Murray, 722 F.2d
at 501 (citing Bowman, 706 F.2d at 568 & n.3; Allen v.
Califano, 613 F.2d 139, 145 (6th Cir. 1980); McLaughlin v.
Sec’y of Health, Educ. & Welfare, 612 F.2d 701, 705 (2d Cir.
1980)). In accordance with that principle, Murry established
the “specific and legitimate” standard: “If the ALJ wishes to
disregard the opinion of the treating physician, he or she
must make findings setting forth specific, legitimate reasons
for doing so that are based on substantial evidence in the
record.” Id. at 502.
12                  WOODS V. KIJAKAZI

    Under the 1991 rule, an ALJ gives “more weight to the
medical opinion of a source who has examined [the
claimant] than to the medical opinion of a medical source
who has not examined [her].” 20 C.F.R. § 404.1527(c)(1).
In addition, the ALJ gives “more weight to medical opinions
from [the claimant’s] treating sources, since these sources
are likely to be the medical professionals most able to
provide a detailed, longitudinal picture of [her] medical
impairment(s).” Id. § 404.1527(c)(2).

                              2.

    The agency revised the rules for evaluating medical
evidence in 2017 to resolve several “adjudicative issues.”
Revisions to Rules Regarding the Evaluation of Medical
Evidence, 81 Fed. Reg. at 62,572. To begin with, ALJs often
needed “to make a large number of findings” to avoid a
remand for “failure to weigh properly one of the many
medical opinions in a record.” Id. Courts sometimes
“focused more on whether [the agency] sufficiently
articulated the weight [it] gave treating source opinions
rather than on whether substantial evidence supports the
Commissioner’s final decision.” Id. The agency also had
concerns that “the treating physician rule’s built-in
evidentiary bias in favor of treating physicians may
influence treating sources to favor a finding of disabled.” Id.
at 62,572–73 (citing Black & Decker Disability Plan v.
Nord, 538 U.S. 822, 832 (2003)).

    In addition, the agency disagreed with our practice of
“combin[ing] the treating physician rule with [our] credit-as-
true rule” whereby we sometimes remanded with an order to
award benefits if the ALJ provided insufficient reasons for
rejecting a treating source opinion. Id. at 62,573. This
practice “prevent[ed] [the agency] from reconsidering the
                    WOODS V. KIJAKAZI                      13

evidence in the record as a whole and correcting any errors.”
Id.

    Lastly, the agency expressed doubts about “the
presumption that a claimant’s sole treating physician
generally has the longitudinal knowledge and a unique
perspective about his or her patient’s impairments that
objective medical evidence alone cannot provide.” Id. The
agency found this presumption “less persuasive” than it had
been 25 years earlier due to “changes in the national
healthcare workforce and in the manner in which many
people now receive primary medical care.” Id.

     Under the revised regulations, “there is not an inherent
persuasiveness to evidence from [government consultants]
over [a claimant’s] own medical source(s), and vice versa.”
Revisions to Rules Regarding the Evaluation of Medical
Evidence, 82 Fed. Reg. at 5844. “The most important
factors” that the agency considers when evaluating the
persuasiveness of medical opinions are “supportability” and
“consistency.” 20 C.F.R. § 404.1520c(a). Supportability
means the extent to which a medical source supports the
medical opinion by explaining the “relevant . . . objective
medical evidence.” Id. § 404.1520c(c)(1). Consistency
means the extent to which a medical opinion is “consistent
. . . with the evidence from other medical sources and
nonmedical sources in the claim.” Id. § 404.1520c(c)(2).

    The revised regulations recognize that a medical
source’s relationship with the claimant is still relevant when
assessing the persuasiveness of the source’s opinion. See id.
§ 404.1520c(c)(3). Thus, an ALJ can still consider the
length and purpose of the treatment relationship, the
frequency of examinations, the kinds and extent of
examinations that the medical source has performed or
ordered from specialists, and whether the medical source has
14                   WOODS V. KIJAKAZI

examined the claimant or merely reviewed the claimant’s
records. Id. § 404.1520c(c)(3)(i)–(v). However, the ALJ no
longer needs to make specific findings regarding these
relationship factors:

       [W]e will explain how we considered the
       supportability and consistency factors for a
       medical source’s medical opinions . . . in
       your determination or decision. We may, but
       are not required to, explain how we
       considered the [relationship] factors . . .
       when we articulate how we consider medical
       opinions . . . in your case record.

Id. § 404.1520c(b)(2) (emphasis added).

    A discussion of relationship factors may be appropriate
when “two or more medical opinions . . . about the same
issue are . . . equally well-supported . . . and consistent with
the record . . . but are not exactly the same.” Id.
§ 404.1520c(b)(3). In that case, the ALJ “will articulate how
[the agency] considered the other most persuasive factors.”
Id.    Other factors include relationship factors, id.
§ 404.1520c(c)(3), whether the medical source’s opinion
concerns “medical issues related to his or her area of
specialty,” id. § 404.1520c(c)(4), and any “other factors that
tend to support or contradict [the] medical opinion,” id.
§ 404.1520c(c)(5).

                              3.

    The revised social security regulations are clearly
irreconcilable with our caselaw according special deference
to the opinions of treating and examining physicians on
account of their relationship with the claimant. See
20 C.F.R. § 404.1520c(a) (“We will not defer or give any
                       WOODS V. KIJAKAZI                            15

specific evidentiary weight, including controlling weight, to
any medical opinion(s) . . . , including those from your
medical sources.”). Our requirement that ALJs provide
“specific and legitimate reasons” for rejecting a treating or
examining doctor’s opinion, which stems from the special
weight given to such opinions, see Murray, 722 F.2d at 501–
02, is likewise incompatible with the revised regulations.
Insisting that ALJs provide a more robust explanation when
discrediting evidence from certain sources necessarily
favors the evidence from those sources—contrary to the
revised regulations.

    Even under the new regulations, an ALJ cannot reject an
examining or treating doctor’s opinion as unsupported or
inconsistent without providing an explanation supported by
substantial evidence. The agency must “articulate . . . how
persuasive” it finds “all of the medical opinions” from each
doctor or other source, 20 C.F.R. § 404.1520c(b), and
“explain how [it] considered the supportability and
consistency factors” in reaching these findings, id.
§ 404.1520c(b)(2).

                                  C.

    Here, the ALJ acknowledged Dr. Causeya’s opinion that
Woods has marked and extreme limitations in various
cognitive areas, including memory and concentration. The
ALJ found this opinion unpersuasive because it was
inconsistent with the overall treating notes and mental status
exams in the record. 4 Substantial evidence supports the
ALJ’s inconsistency finding.


    4
      The ALJ described Dr. Causeya’s opinion as “not supported by”
the record, but the ALJ plainly did not intend to make a supportability
16                      WOODS V. KIJAKAZI

    The ALJ pointed to Dr. Mischelle McMillan’s February
2018 observation that Woods’s “[c]ognition and memory are
normal.” The ALJ also noted the inconsistency between Dr.
Causeya’s opinion that Woods cannot obtain or maintain
gainful employment and “the fact that [Woods’s] income has
not significantly declined since her alleged onset date”
despite her having “the additional duties of caring for . . . a
[13-year-old] and dealing with her [80-year-old] mother’s
medical issues.”

    The evidence on which Woods relies does not show that
she has severe difficulties in attention, concentration, or
memory. For example, on five occasions in 2018, Nurse
Practitioner Anne Pollock assessed Woods to have good or
fair attention and concentration and normal memory.

    Most of the psychological evidence that Woods cites is
treatment notes from Licensed Professional Counselor Heidi
Bermeosolo. These treatment notes do not discuss Woods’s
attention, concentration, or memory at all. Rather, they
concern, as the ALJ summarized, “situational stressors that
cause [Woods] distress,” such as Woods’s “fight[s] with
[the] granddaughter” whom Woods was raising and
Woods’s “mother’s health.” Although Bermeosolo checked
a box on a letter to Woods’s attorney indicating that she
concurred with Dr. Causeya’s psychological assessment,
Bermeosolo’s concurring opinion is wholly unexplained and


finding. Dr. Causeya supported her opinion with “relevant . . . objective
medical evidence and supporting explanations,” 20 C.F.R.
§ 404.1520c(c)(1), and the ALJ did not suggest otherwise. Rather, the
ALJ meant only that Dr. Causeya’s opinion was inconsistent with other
record evidence. Although the ALJ’s meaning here is clear from context,
to avoid confusion in future cases, ALJs should endeavor to use these
two terms of art—“consistent” and “supported”—with precision.
                     WOODS V. KIJAKAZI                       17

thus unsupported. The ALJ reasonably rejected it. See Ford,
950 F.3d at 1155.

                              IV.

    Woods also contends that the ALJ failed to consider all
her physical and mental limitations that are supported by the
record. In assessing Woods’s residual functional capacity,
the ALJ was required to “consider all of [her known]
medically determinable impairments . . . , including [those]
that are not ‘severe.’” 20 C.F.R. § 404.1545(a)(2).

                              A.

    The ALJ found that Woods can perform “light work”
with frequent balancing, stooping, crouching, crawling, and
reaching overhead, but only occasional climbing. In general,
light work “requires a good deal of walking or standing” and
“frequent lifting or carrying of objects weighing up to
10 pounds” but “no more than 20 pounds at a time.”
20 C.F.R. § 404.1567(b).

    Woods asserts that the ALJ “[did] not consider the
evidence that prolonged standing exacerbates the pain and
swelling in [her] legs and feet.” To the contrary, the ALJ
acknowledged her testimony that “if she works too much one
day, she is down for . . . 3 or 4 days” as well as her statement
to a family nurse practitioner that she “had to space . . . out”
her three daily clients. The ALJ reasonably discounted
Woods’s “statements concerning the intensity, persistence
and limiting effects” of her pain and swelling as “not entirely
consistent with the medical evidence and other evidence in
the record.”

   Nor did the ALJ limit his consideration, as Woods
suggests, to her own subjective statements about her
18                  WOODS V. KIJAKAZI

physical impairments. For example, the ALJ addressed the
opinion of Certified Nurse Practitioner Lindsay McGinnis
that Woods should not stand or walk for more than four
hours in a workday and needs to sit for 30 minutes every two
hours. McGinnis expressed these limitations on a fill-in-the-
blank questionnaire from Woods’s attorney. The ALJ found
McGinnis’s opinion “not persuasive because it is not
supported by any explanation” or “pertinent exam findings.”

    The ALJ also found McGinnis’s opinion “inconsistent
with the objective treating record, exam findings and
imaging,” as well as Woods’s “work activities combined
with her parenting and other activities.” In particular, the
ALJ cited the “fairly benign” results of an MRI examining
Woods’s cervical spine and the “very conservative[]”
treatment of her symptoms—“mostly with medication alone
until she received a left knee injection in December of
2018.” Substantial record evidence supports these findings.

                              B.

    Woods faults the ALJ for including no mental limitations
in her residual functional capacity because, she asserts, her
psycho-diagnostic evaluation and two years of mental health
treatment records document problems with mood, anxiety,
memory, and concentration. The ALJ was required to
“assess the nature and extent of [her] mental limitations and
restrictions” and whether they “reduce [her] ability to do past
work and other work.” 20 C.F.R. § 404.1545(c).

    The ALJ considered Woods’s mental health records and
assessed her mental functioning in four broad areas known
as the “paragraph B” criteria. See 20 C.F.R. pt. 404, subpt.
P, app. 1 § 12.00.A.2.b. The ALJ found that Woods had
“mild limitation[s]” in two of the criteria—“understanding,
remembering, or applying information” and “concentrating,
                   WOODS V. KIJAKAZI                     19

persisting, or maintaining pace.” The ALJ found that Woods
had “no limitation[s]” in the other two paragraph B
criteria—“interacting with others” and “adapting or
managing oneself.” The ALJ’s assessment of her residual
functional capacity expressly reflected these limitations.

    Woods does not identify any particular evidence that the
ALJ failed to consider or explain why the record does not
support the ALJ’s findings regarding her mental functioning.
The ALJ considered and reasonably rejected the more severe
limitations prescribed by Dr. Causeya. As for Woods’s
remaining treatment record, the ALJ characterized it as “not
reflect[ing] any significant complaints of mental health
symptoms.” This characterization is well supported by the
record.

   AFFIRMED.